ACCEPTED
                                                                                          03-14-00653-CR
                                                                                                 3638053
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      1/2/2015 2:37:32 PM
                                                                                        JEFFREY D. KYLE
                               NO. 03-14-00653-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  1/2/2015 2:37:32 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

STATE OF TEXAS                             §                           APPELLANT

VS.                                        §

MICHAEL YANEZ                              §                              APPELLEE

          APPEAL FROM THE 147TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D1-DC-13-201573

          STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) The Trial Court filed an Order granting a Motion to Suppress Evidence on

September 30, 2014. The State of Texas filed a timely notice of appeal in the above

cause on October 6, 2014. The clerk’s record was filed on October 16, 2014. The

reporter’s record was filed on October 14, 2014.

                                           1
      (b)      The State’s brief is currently due on January 5, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

10 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: two.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The State’s brief is finished and ready to be filed. The parties recently

            reached a plea agreement, however, and they are set to meet to put the

            agreement and a confession in writing. Once that happens, the State will file

            a motion to dismiss. If the defendant changes his mind and does not sign the

            plea agreement with confession, the State will file its brief by the next

            deadline.

      2. This request is not made for the purpose of delay.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to January 15, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas




                                             ___________________________
                                             Angie Creasy
                                             Assistant District Attorney
                                             State Bar No. 24043613
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4206
                                             Angie.Creasy@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

261 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.




                                                ___________________________
                                                Angie Creasy
                                                Assistant District Attorney

                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 2nd day of January, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellee’s attorney,

Richard T. Jones, Attorney at Law, 1302 West Avenue, Austin, Texas 78701.




                                                ________________________________
                                                Angie Creasy
                                                Assistant District Attorney




                                          4